Citation Nr: 1231651	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, to include arthritic changes.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a foot disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a January 2003 rating decision, the RO denied the Veteran's claim of service connection for a back disability.  The Veteran did not appeal this decision, and it became final.  The Board also observes that, in a September 2003 rating decision, the RO denied the Veteran's claim of service connection for a foot disability.  The Veteran did not appeal this decision, and it also became final.   See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to these claims within 1 year of the January or September 2003 rating decisions which would render either of these decisions non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen a claim of service connection for a back disability and for a foot disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to service connection for a right shoulder disability and entitlement to benefits under 38 U.S.C.A. § 1151 for a right ankle disability were raised by the Veteran during his March 2011 hearing.  The record also reflects that the Veteran claimed entitlement to service connection for a heart condition and for a sleeping disorder in a June 2004 statement.  Since these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), however, the Board does not have jurisdiction over them.  These issues are referred to the AOJ for appropriate action.  

As is explained below in greater detail, the issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The January 2003 rating decision denying the claim of entitlement to service connection for a back disability, to include arthritic changes, was not appealed and is final.  

2.  Evidence received since the January 2003 rating decision is either cumulative of evidence already of record or does not raise a reasonable possibility of substantiating the claim.  

3.  The September 2003 rating decision denying the claim of entitlement to service connection for a foot disability was not appealed and is final.  

4.  Evidence received since the September 2003 rating decision is either cumulative of evidence already of record or does not raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying the Veteran's claim of entitlement to service connection for a back disability, to include arthritis changes, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has not been received and the claim of service connection for a back disability, to include arthritic changes, is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The September 2003 rating decision denying the Veteran's claim of entitlement to service connection for a foot disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

4.  New and material evidence has not been received and the claim of service connection for a foot disability is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in January 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The January 2008 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claims of service connection for a back disability and for a foot disability, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's previously denied claims of service connection for a back disability and for a foot disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the letter was issued to the Veteran and his service representative prior to the February 2008 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  VA also was notified by the Social Security Administration (SSA) in January 2009 that no medical records were obtained in association with the Veteran's SSA claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as whether new and material evidence had been submitted to reopen issues of entitlement to service connection for a back disability and for a foot disability.  The Veteran was not represented at the time of the hearing, having revoked his power of attorney in March 2011.  Therefore, the VLJ asked questions of the Veteran regarding his disabilities and provided him the opportunity to offer any testimony he desired in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The VLJ asked questions to draw out the newly received evidence in support of the Veteran's request to reopen the previously denied claims, the only element of the claims presently in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and any error in notice provided during the Veteran's hearing constitutes harmless error.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As is explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claims of service connection for a back disability and for a foot disability, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veterans Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court also held in Shade that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veterans Court also has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Back Disability

As noted in the Introduction, the record reflects that the Veteran previously was denied service connection for a back disability in a January 2003 rating decision.  The Veteran did not appeal this decision and it is now final.  The Veteran's claim was denied because there was no evidence of a chronic back disability that manifested during, or as a result of, active military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

The Board finds that evidence that is both new and material has not been submitted to VA since the January 2003 rating decision sufficient to reopen the previously denied claim of service connection for a back disability.  According to a May 1989 X-ray report, the Veteran had mild degenerative changes at the L5-S1 vertebra.  The lumbar spine otherwise was unremarkable.  While an actual copy of the X-ray report is new, it is not material to the Veteran's claim.  At the time of the January 2003 rating decision, the record already contained a VA examination report dated May 1989 associated with this X-ray.  According to this report, the Veteran injured his back in April 1987 when falling about five feet while on the job.  It also was noted that the Veteran was alleging back pain as of this time.  Therefore, the presence of back symptomatology in 1989 already was well established at the time of the January 2003 rating decision.  The fact that degenerative changes were evident in May 1989 fails to demonstrate any potential causal relationship to military service.  As such, this newly received evidence fails to address the rationale for why the Veteran's claim previously was denied in January 2003.  

The record also contains a VA emergency note dated July 2003.  According to this note, the Veteran was experiencing pain that moved around from his arm, hips, back, neck and hands.  The Veteran reported a 35 year history of this symptomatology.  While the Board has considered this evidence, it is cumulative of evidence already of record.  In the Veteran's original claim of September 2002, he reported a more than 30 year history of pain in the shoulder, neck, back and legs.  As such, the Veteran's assertion of a long-standing history of pain throughout his body was already of record at the time of the January 2003 rating decision.  

Other VA outpatient treatment records dated subsequent to the January 2003 rating decision continue to note problems with low back pain.  None of these records suggest any relationship between military service and the Veteran's current low back symptomatology, however.  The Veteran also has not provided any lay statements relating his current back pain to military service or alleging that he has suffered from chronic symptomatology since his separation from active duty.  Rather, the Veteran appears to have suggested that he sought treatment for his back as early as 1985.  This would be more than 15 years after separation from active duty and, as such, does not relate his current symptomatology to military service.  The Veteran previously asserted in his original claim of September 2002 that he received treatment for his back starting in the 1980s.  As such, this assertion is cumulative of evidence already of record.  

In summary, the Board finds that no medical or lay evidence has been associated with the claims file since the January 2003 rating decision suggesting a relationship between the Veteran's current back disability and military service.  Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim of service connection for a back disability, to include arthritic changes.  

Foot Disability

The Veteran also contends that he is entitled to service connection for a foot disability.  As noted in the Introduction, this claim previously was denied in a September 2003 rating decision.  The Veteran did not appeal this decision and it is now final.  The claim was denied because the evidence of record failed to establish that the Veteran suffered from a foot problem that was related to his military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.    

The Board finds that new and material evidence has not been received since the September 2003 rating decision sufficient to reopen the Veteran's previously denied claim of service connection for a foot disability.  According to a March 2006 X-ray, the Veteran was suffering from a nondisplaced but comminuted calcaneal fracture.  A subsequent treatment record dated September 2006 notes that the Veteran stepped off a curb in March 2006, resulting in the above injury.  Nothing suggests that this injury was due to military service or a service-connected disability.  As such, this evidence is not material to the claim on appeal.  

The record contains no further evidence of a chronic foot disability related to military service.  The Veteran testified in his March 2011 Board hearing that his feet would get sore and that they would crack and split.  He did not report that this condition existed during military service or that it had been chronic since that time, however.  He also noted that nobody had ever treated him for his foot disability.  This statement from the Veteran persuasively suggests that there is no additional medical evidence that should be obtained in support of this claim.  Therefore, the Veteran's testimony does not suggest that further assistance on the part of VA would be useful to his claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In summary, the Board finds that no medical or lay evidence has been associated with the claims file since September 2003 which suggests that the Veteran has a chronic foot disability that is related to military service.  Thus, the Board finds that new and material evidence has not been received sufficient to reopen the Veteran's previously denied claim of service connection for a foot disability.


ORDER

As new and material evidence has not been received, the claim of service connection for a back disability, to include arthritic changes, is not reopened.  

As new and material evidence has not been received, the claim of service connection for a foot disability is not reopened.  


REMAND

The Veteran also contends that he is entitled to service connection for GERD.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has testified to suffering from ulcers during military service.  His service treatment records reflect numerous complaints of right groin pain and cramps.  An October 1968 record also notes complaints of an upset stomach.  Rule out ulcer was diagnosed at this time.  A May 1968 record also mentions complaints of vomiting and abdominal cramps and notes the word "ulcer."  However, much of this record is illegible.  Nonetheless, at the time of separation, the Veteran endorsed a history of stomach, liver or intestinal trouble.  Therefore, there is evidence of gastrointestinal symptomatology during active military service.  

The record also reflects that the Veteran has a current diagnosis of GERD.  A March 2003 record notes a diagnosis of GERD.  The record further reflects that the Veteran was experiencing a chest pain that felt different than his normal reflux at this time.  Subsequent VA treatment records continue to note a diagnosis of GERD.  None of these records contain any opinion as to the etiology of the Veteran's GERD, however.  

There is evidence of in-service symptomatology and a current disability.  What is not clear from the evidence of record is whether the Veteran has suffered from chronic gastrointestinal symptomatology since his separation from active duty, or, whether his current diagnosis of GERD is related to his in-service symptomatology.  The record does not contain treatment for gastrointestinal symptomatology for many years after military service.  An August 2002 record notes that the Veteran exhibited normal bowel sounds and his abdomen was nontender.  Although it is not entirely clear from the statements of record, the Veteran appears to have indicated during the March 2011 hearing that he has continued to have intermittent symptoms since his military service.  

The Board observes that, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

There is competent evidence of a current disability.  There also is evidence of in-service symptomatology.  Finally, the Veteran has indicated that he has suffered from intermittent gastrointestinal symptomatology since his military service, suggesting that there may be a possible etiological relationship between the current gastrointestinal disability and military service.  As such, a VA examination is necessary before appellate review may proceed.    

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  It appears that the most recent VA treatment records associated with the Veteran's claims file are dated only through April 2011.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for gastroesophageal reflux disease (GERD) since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his gastroesophageal reflux disease (GERD).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any manifestations of GERD currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that GERD, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that his current GERD is related to active service.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


